Title: To Alexander Hamilton from Campbell Smith, 12 May 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Havre de Grace (Md) May 12th 1799
          
          I have the honour to acknowledge the receipt of your favour of the 2d instant, transmited from Baltimore the day before yesterday to this place, in the neighbourhood of which I have been for a few days on a visit to my Brother-in-Law Lieut. Col. Jos. C Hall, and beg you to be assured that I feel obliged by your attention—
          I happen, Sir, to be one of a few left of a large number of Subaltern Officers who successfully tendered their services to Government immediately after the unfortunate 4th of Novr. 1791. Accepting our Commissions we progressed in our stations, till our endeavours were crowned with success in terminating the Indian War on terms the most honorable for our Country—This Object accomplished we were content for the present to glide in the slow current of promotion incident to a Peace Establishment, and many of us had become intitled to companies when the reduction of 1796 nipped the prospect; and by the unequal distribution of Regimental Rank in the new organization, it so happened that almost the whole of the senior Subalterns were left in the 3d & 4th Regiments, where they remain, many commanded by Captains who were long junior to them as Subalterns, and some are still left inferior in grade to younger men who came into service long after them—I was about the 12th or 13th Lieutenant in the Line and instead of being by an equal distribution (of which I believe no one would have complained) made the 3d in the 4th or the 4th in the 1st, was placed the 7th in the 4th Regiment where I have been nearly six years a Lieutenant and without any certain prospect of promotion short of another Indian War—We are now advanced in our eighth year of service, the greater part of which time has been spent in duties constant and unusually severe, insomuch as to have incapacitated us in some degree from the pursuits of professions and occupations to which our educations had been adapted, and which by impressing those habits essential to Military life, to which we had devoted ourselves, had, we conceived, rendered us more efficiently serviceable to our Country than we could have been in any other way, and given us a claim to the notice and attention of Government in the raising of new Corps superior to junior citizens beyond all comparison—In this however we have not only been most egregiously disappointed, but the mortifying circumstance has occured that Men who were many years ago who Ensigns under our command and who had resigned their commissions are now fixed so far above us that a life-time of service may never again place us on an equality with them—
          It had been my intention for some time to have retired from service in obedience to the wishes of my father, who had called me home, and on the proffered alternative of the surrender of my commission I obtained the Brigadiers permission to visit the Secretary of War, from whom I obtained a furlough; but before I had made my arrangments for private life the existing situation of our foreign relations occured, and forbade in my opinion any officer to relinquish his Post so long as he could hold it honorably and consistent with his own feelings—and independent of the predominant inclination which I had long cherished for the Military life, calculating on the additional field opened for that promotion to which we all aspired and which many have severely earned, I determined to retain my commission—
          But I have not only been disappointed in this expectation but am disagreably situated in another respect—It has been my good fortune to have been engaged in the most honorable and independent staff appointments to which a young officer could have aspired—My tour of recruiting being short and successful, I joined the Legion with my Detachment in the fall after my appointment, and discharging for the winter the usual duties of an Ensign, I was in the spring elected by my brethren to the office of Paymaster to the Regiment which had become vacant; here I continued untill Brigadier General Posey joined the army, by whom I had the honor to be chosen as his Aid de Camp—with him I remained untill his resignation and going to the War Office for the settlement of my public accounts (of which I possess an honorable certificate) I was immediately after dispatched by General Knox with a most important and confidential trust to Head Quarters, where I arrived a little time before the opening of the Campaign of 1794; and having joined my Regiment I was in a few days after announced by our late commander in Chief, Major General Wayne, in his General Order of the 16th 1794, as the “Judge Martial & Advocate General to the Legion of the United States”—This post not requiring my constant attention during the Campaign I accepted, with the consent and approbation of the Major General, an invitation from Brigadier General Wilkinson who commanded the Right Wing of the Legion, to officiate as his extra Aid de Camp, and as such was announced to the Army at Fort Defiance—In this situation on our memorable 20th August 1794, in the action fought with our Indian Enemy near Fort Miamis, it was my fate to receive a most unfortunate shot in my right breast, piercing my body in an almost Diagonal direction, from which I am supposed by the Surgeons to be most miraculously restored to an existence, which the from faint recollection I have for of the three succeeding days must have been for some time critically suspended; and which has left me a constitution at first but delicate very seriously impaired—When I had so far recovered the consequent debility — as to admit of travelling I rejoined the Legion and resumed my duty as Judge Advocate which I performed untill the 13th July 1796 when other arrangments invited a temporary declination—and in the mean time when by the absence of the Major General the command had devolved on the Brigadier I was again called to the post of extra Aid de Camp in which I continued untill the 31 of December 1796; and then under the Law for the new organization of the Army I was constituted his Major of Brigade—for my services of Judge Advocate and extra Aid de Camp I have never received a farthing of compensation—Early in the Spring 1797 I attended the Brigadier to the Westward as his Brigade Major, and finding soon afterwards than one assistant (for he was allowed no Aid de Camp or Secretary) was incompetent to the discharge of the duties which had increased with his command, at his request & with a view to gain further assistance I resigned my Brigade Majority in favour of another and was on the same day appointed by the Brigadier as the “Judge Advocate to the Army untill the further pleasure of the President of the United States should be known” (for which officer provision had at this time been made by Law), still continuing however in the Generals family as an Aid de Camp and Secretary—On my arrival in Philadelphia last spring and presenting my accounts for settlement it was objected by the Secretary to the charge of staff Pay that my appointment should have emanated from the President himself; and, after some days, reference was had to the Attorney General whose opinion was given in aid of the Claim, and I was paid—remaining in Philadelphia for some time afterwards partly on duty, I received without objection four months Pay &c for the commencement of the last year and when about to leave the City in the Month of June, I drew a further sum of 150 Dolls on account of the two months then nearly expired and came home on furlough waiting the further order of the Secretary—Some time since I forwarded to the Office my accounts to the close of the last year, and have received for answer from the Accountant that the Secretary had decided “that I was to be paid for such time only as I was actually employed by Brigadier General Wilkinson, or by orders from the Secretary of War since the 30th of April last in that capacity”—this has left me in a dilemma, for having calculated on the emoluments against which there was no apparent bar, I had regulated my expenditures accordingly, and in case of deprivation the result will be serious and painful to me—The Decision of the Secretary I cannot but consider as hasty and erroneous, and I believe unwarranted by the custom of armies—Congress, aware of the necessity of such an officer, by their Law of the 3d March 1797 shall say that there shall be a Judge Advocate to the Army who shall be taken from the commissioned officers of the line, who shall receive &c—From the silence of the Law as to whom he shall be appointed it is concluded by the Secretary that it is exclusively vested in the President—but I believe I am correct in the opinion that, in all armies when staff offices have been created and no appointments have been made, the commanding Generals have been conceived intitled and accustomed to appoint, under this impression I was appointed on the 22d June 1797, and have ever since been mustered as Judge Advocate, and when ordered performed the Duty—Information of this appointment was immediately communicated to the Secretary of War—nearly eighteen months had elapsed, great part of which time I was acting under his own immediate order and I have heard of no disapprobation being shewn by the President
          The Idea of the Secretary of War that an officer shall be paid for such time only as he is actually employed and if extended to his latitude of expression may prove ruinous to every officer of Government; for I conceive it will apply with equal validity to my pay as a Lieutenant, and for every hour that I have been on furlough or not on my Post a fraction of my Pay may be retained—It can hardly be seriously supposed, that Congress when they provided for a Judge Advocate contemplated that a Court Martial should be in perpetual session merely to keep the Judge actually employed in that capacity—I have considered myself here by the indulgence of the Secretary and if any of the duties of my station had been required, I was always ready to perform them—I am however wholly at his mercy and should he persist in his decision, you will readily conceive the embarrassment and degradation to which I shall be subjected—Deprived of the pay to which I conceive myself equitably and legally intitled and on which I had certainly calculated—foiled without provocation in the confirmation of an honorable appointment, for which as well as for the accommodation of the service I have surrendered a permanent and respectable post, which is now filled by another—my constitution wrecked by a dreadful wound—I may be ordered to join the army in a distant and inclement climate to do duty on foot for which my health is by no means well adapted, perhaps to be commanded by those who were long under me, and so circumstanced that in all probability efforts will not be wanting to remind me, with the most sensible effect of the disagreable change which I have experienced—
          If the contemplated increase of the two companies for the old Regiments should be made by promotion of the Subalterns of these Corps, I shall remain the oldest Lieutenant in the 4th Regiment; and if my recollection of the state of the Army is correct, I shall remain the senior Subaltern of in the service of the United States—In this case most probably there may be a vacancy for me before by the time I could raise a Company in this company quarter which is crowded with fishermen and other labourers just discharged—and I believe I am well informed that there are two of our Captains who have been some years absent from the Corps, and who have long since avowed their intentions not to rejoin—
          Should it however be absolutely necessary that I join my Corps, it will be essential that I obtain your permission to repair to Philadelphia to receive wherewithal to enable me to proceed—
          I must crave your pardon for having thus far intruded on your patience, and hope that my particular situation will plead my excuse for so long a letter, as also that the circumstance of my being obliged to write in a noisy post office will be an apology for any inaccuracy which you may find—I beg to be favoured with a line from you in your first leisure moments and shall wait for that purpose in this neighbourhood—interim, I have the honor to subscribe myself with the highest Consideration & respect, Sir your most obedt Servant
          
            Campbell Smith
          
          Honble Major General Hamilton
        